DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 11 May 2022.
Claims 1-4, 6-11, 13-18, and 20 are pending. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandrov et al. (US 2012/0166952, published 28 June 2012, hereafter Alexandrov) and further in view of Ramaswamy et al. (US 2012/0185291, published 19 July 2012, hereafter Ramaswamy) and further in view of Eramian (US 2015/0365582, published 17 December 2015) and further in view of Chen et al. (US 2018/0081744, published 22 March 2018, hereafter Chen).
As per independent claim 1, Alexandrov discloses a system, comprising:
two or more communication devices (Figure 2, item 206; paragraph 0045)
a computer coupled with a storage and comprising a processor and memory, the computer configured to generate a presentation space in which the two or more communication devices participate (Figure 2, item 204; paragraph 0050) by:
	generating a presentation space (paragraph 0050)
	transmitting the presentation space to the two or more communication devices (paragraph 0050)
	detecting chat messages transmitted between the two or more communication devices (paragraph 0061)
	detecting screenshot capture commands transmitted by one of the two or more communication devices to the computer (paragraph 0087)
	recording one or more screenshots (paragraph 0099)
	displaying one or more screenshots in the presentation space (paragraph 0091)
Alexandrov fails to specifically disclose:
transmitting requests to join the presentation space to the two or more communication devices 
storing in the computer memory identification information for each of the two or more communication devices 
However, Ramaswamy, which is analogous to the claimed invention because it is directed toward conferencing (paragraph 0001), discloses:
transmitting requests to join the presentation space to the two or more communication devices (paragraph 0014)
	storing in the computer memory identification information for each of the two or more communication devices (paragraph 0068)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ramaswamy with Alexandrov, with a reasonable expectation of success, as it would have enabled a user to transmit invitations for accessing conferences. This would have allowed for inviting and tracking participants in a conference.
Alexandrov fails to disclose:
a database
after detecting a screenshot capture command transmitted by one of the two or more communication devices to the computer
delaying storing of one or more screenshots in the database for a period of time that provides for a user associated with the communication device to evaluate the one more screenshots
deleting the one or more screenshots or storing the one or more screenshots in the database in response to the instructions from the user
However, Eramian, which is analogous to the claimed invention because it is directed toward image capture, discloses:
a database (paragraph 0034: Here, a database for storing images is disclosed)
after detecting an image capture command transmitted by one of the devices (paragraphs 0033-0034)
delaying storing of one or more images in the database for a period of time that provides for a user associated with the device to evaluate the one more captured images (paragraphs 0033-0034: Here, the storage/deletion of the images are delayed until a user input is received)
deleting the one or more images or storing the one or more images in the database in response to the instructions from the user (paragraphs 0033-0034: Here, an image is captured and displayed to the user. The user is then able to determine whether to store the image in the database or delete the image. If the user decides to save the image, the image may then be uploaded to a server for sharing with other users)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Eramian’s image interface with Alexandrov’s screenshots, as it would have enabled a user to apply the image functions to a screenshot image. This would have allowed the user to preview the images prior to saving them, in order to cull undesirable images. This would have allowed the user to conserve computing resources, such as memory space, as only reviewed images would be saved to the database.
Alexandrov fails to disclose monitoring, at an interval of time, the two or more communication devices for screenshot capture commands and detecting, in response to the monitoring, the screenshot capture command.
However, Chen, which is analogous to the claimed invention because it is directed toward capturing screenshot commands, discloses monitoring, at an interval of time, the two or more communication devices for screenshot capture commands and detecting, in response to the monitoring, the screenshot capture command (Figures 1-2; paragraph 0022: Here, a screenshot operation module listens for screenshot commands. When a command is detected, the screenshot is captured). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Chen with Alexandrov, with a reasonable expectation of success, as it would have enabled a user to capture screenshots. This would have provided a user with the advantage of monitoring for screenshot capture commands, and capturing screenshot based upon the received command.
As per dependent claim 2, Alexandrov, Ramaswamy, Eramian, and Chen disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Alexandrov discloses after displaying screenshots in the presentation space:
detecting subsequent chat messages transmitted between the two or more communication devices (paragraphs 0005 and 0090)
detecting subsequent screenshot capture commands transmitted by one of the two or more communication devices to the computer (paragraphs 0076 and 0087)
recording one or more subsequent screenshots (paragraph 0099)
displaying one or more subsequent screenshots in the presentation space (paragraph 0091)
As per dependent claim 3, Alexandrov, Ramaswamy, Eramian, and Chen disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Alexandrov discloses after recording one or more subsequent screenshots and before displaying one or more subsequent screenshots in the presentation space annotating the one or more subsequent screenshots with additional text (paragraph 0093).
As per dependent claim 4, Alexandrov, Ramaswamy, Eramian, and Chen disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Alexandrov disclose after annotating the one or more subsequent screenshot with additional text and before displaying one or more subsequent screenshots in the presentation space selecting one of the two or more communication devices to which to display the one or more subsequent screenshots in the presentation space (paragraph 0094).
As per dependent claim 7, Alexandrov, Ramaswamy, Eramian, and Chen disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Alexandrov discloses wherein each of the two or more communication devices comprises a communication device selected from the list of a computer, a tablet computer, and a smart phone (paragraph 0034).
With respect to claims 8-11 and 14, the applicant discloses the limitations substantially similar to those in claims 1-4 and 7, respectively. Claims 8-11 and 14 are similarly rejected.
With respect to claims 15-18 the applicant discloses the limitations substantially similar to those in claims 1-4, respectively. Claims 15-18 are similarly rejected.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandrov, Ramaswamy, Eramian, and Chen and further in view of Aymeloglu et al. (US 2010/0070842, published 18 March 2010, hereafter Aymeloglu).
With respect to claim 6, Alexandrov, Ramaswamy, Eramian, and Chen disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Alexandrov fails to specifically disclose emailing one or more subsequent screenshots to at least one of the two or more communication devices.
However, Aymeloglu, which is analogous art to the claimed invention because it is directed toward information sharing (paragraph 0003) discloses after displaying one or more screenshots in the presentation space, emailing one or more screenshots to at least one of the two or more communication devices (paragraph 0111). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combine Aymeloglu with Alexandrov, with a reasonable expectation of success, as it would have enabled a user to receive meeting notes via email. This would have allowed the user to review these notes at a later time.
With respect to claims 13 and 20, the applicant discloses the limitations substantially similar to those in claim 6. Claims 13 and 20 are similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alexandrov, Ramaswamy, Eramian, and Chen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144